Citation Nr: 1631520	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  13-00 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome with degenerative arthritis (right knee disability).
 
2.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome with degenerative arthritis (left knee disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION

The Veteran served on active duty from January 1983 to July 1989.

This matter arises before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Board issued a decision denying the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in June 2016, the Court vacated and remanded the Board's decision for compliance with the instructions in the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the recent case of Correia v. McDonald, No. 13-3238, 2016 WL 3591858, at *8 (Vet. App. July 5, 2016), the Court held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  After review of the Veteran's most recent VA examination in April 2015, the Board has determined that the report of the VA examination is not in compliance with Correia.  Although the VA examiner discussed some aspects of joint testing such as pain with weight bearing, the report does not mention other aspects such as passive range of motion.  Accordingly, the Veteran's claims are remanded for a new VA examination.  

On remand, updated VA treatment records should also be obtained.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records for the Veteran from April 2015 to the present.  All attempts to obtain these records should be documented in the file.  

2.  Provide the Veteran with a VA joints examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine the current severity of the Veteran's right knee and left knee disabilities.  The examiner is also asked to address the functional impact of the disability.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




